                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
MARK ANTHONY REID, on behalf of    )
himself and others similarly       )
situated,                          )
                                   )
          Plaintiff/Petitioner,    )
                                   )           Civil Action
          v.                       )         No. 13-30125-PBS
                                   )
CHRISTOPHER DONELAN, Sheriff,      )
Franklin County, et al.,           )
                                   )
          Defendants/Respondents. )
___________________________________)


                      MEMORANDUM AND ORDER

                         October 23, 2018

Saris, C.J.

                          INTRODUCTION

     In this class action, Plaintiffs challenge the mandatory

detention of certain criminal aliens for more than six months

without the opportunity for a bond hearing during removal

proceedings pursuant to 8 U.S.C. § 1226(c) under the Fifth

Amendment Due Process Clause and the Eighth Amendment Excessive

Bail Clause. In 2014, the court (Ponsor, J.) certified a class

of “[a]ll individuals who are or will be detained within the

Commonwealth of Massachusetts pursuant to 8 U.S.C. § 1226(c) for

over six months and have not been afforded an individualized

bond hearing.” Reid v. Donelan, 297 F.R.D. 185, 194 (D. Mass.

                                  1
2014). The Government has filed a motion asking the Court to

decertify this class, citing Jennings v. Rodriguez, 138 S. Ct.

830 (2018), and Reid v. Donelan, 819 F.3d 486 (1st Cir. 2016),

withdrawn, No. 14-1270, 2018 WL 40000993 (1st Cir. May 11,

2018). Plaintiffs oppose decertification. They have also moved

to amend the complaint and modify the class.

     After hearing, the Court ALLOWS Plaintiffs’ motions to

amend the complaint (Docket No. 384) and modify the class

definition (Docket No. 378) and DENIES the Government’s motion

to decertify the class (Docket No. 377).

                       PROCEDURAL HISTORY

I.   Commencement of Action and Individual Habeas Petition

     On July 1, 2013, Plaintiff Mark Anthony Reid filed a

petition for writ of habeas corpus and a complaint for

injunctive relief. He brought statutory and constitutional

claims challenging mandatory detention under § 1226(c) on behalf

of a class.1 On January 9, 2014, the court (Ponsor, J.) granted

Reid’s individual habeas petition. Reid v. Donelan, 991 F. Supp.

2d 275, 276 (D. Mass. 2014), aff’d, No. 14-1270, 2018 WL

40000993 (1st Cir. May 11, 2018). Following its earlier decision

in Bourguignon v. MacDonald, 667 F. Supp. 2d 175 (D. Mass.


1    Reid also brought an individual claim alleging that the
Government’s shackling policy violated due process. The court
(Ponsor, J.) disposed of this claim on March 6, 2014. See
Reid v. Donelan, 2 F. Supp. 3d 38 (D. Mass. 2014).
                                2
2009), the court determined that § 1226(c) “include[d] a

‘reasonableness’ limit on the length of time an individual can

be detained without an individualized bond hearing” to avoid due

process concerns with indefinite detention. Reid, 991 F. Supp.

2d at 278-79. The court then evaluated two approaches to

implementing this reasonableness requirement: an automatic bond

hearing once detention exceeds six months (six-month rule) or a

bond hearing only when detention has become unreasonable as

analyzed on a case-by-case basis (individualized reasonableness

rule). See id. at 279-82. The court held that Reid was entitled

to a bond hearing under either approach but suggested it would

adopt the six-month rule in the future. See id. at 279.

II.   Class Certification

      On February 10, 2014, the court (Ponsor, J.) certified the

class. Reid, 297 F.R.D. at 194. It determined that the class was

sufficiently numerous because Plaintiffs identified between 39

and 42 class members during the course of a one-year period in

2011 and the transient nature of the class made it difficult to

identify members at any particular time. See id. at 188-89. The

court recognized that the common legal question of “whether

§ 1226(c) requires a bond hearing after an unreasonable period

of detention” governed the entire case. See id. at 189. The

court found that Reid’s claims were typical of those of the

class because all class members presented the same common

                                 3
question of law and sought the same remedy. See id. at 191. It

held that Reid was an adequate class representative, even though

it had already granted his individual habeas petition, because

the inherently transitory nature of the class meant that it was

possible that no individual would be a member long enough to

reach certification. See id. at 191-92. The court found the

attorneys at the Jerome N. Frank Legal Services Organization at

Yale Law School adequate and appointed them class counsel under

Rule 23(g). See id. at 192, 194. It certified the class under

Rule 23(b)(2), noting that the Government refused to provide

bond hearings to any class member under its § 1226(c) detention

authority and that the class members all sought an order that

§ 1226(c) must be read as requiring bond hearings after six

months of detention. See id. at 192-93. The Government did not

appeal the class certification order.

III. Permanent Injunction and First Circuit Appeal

     On May 27, 2014, the court (Ponsor, J.) awarded summary

judgment and a permanent injunction to the class on the basis of

its holding that § 1226(c) included a requirement for a bond

hearing after six months of detention. See Reid v. Donelan, 22

F. Supp. 3d 84, 88-89, 93-94 (D. Mass 2014), vacated, No. 14-

1270, 2018 WL 40000993 (1st Cir. May 11, 2018). The Government

appealed the classwide injunction and the earlier grant of

habeas corpus for Reid.

                                4
       In its initial decision on April 13, 2016, the First

Circuit agreed that “categorical, mandatory, and indeterminate

detention raises severe constitutional concerns” and that the

canon of constitutional avoidance required reading a bond

hearing requirement into § 1226(c). Reid, 819 F.3d at 494.

Disagreeing with the district court, however, the First Circuit

held that Supreme Court precedent required it to adopt the

individualized reasonableness rule. See id. at 495-98. It

instructed courts evaluating the reasonableness of § 1226(c)

detention without a bond hearing to “examine the presumptions

upon which [mandatory detention] was based (such as brevity and

removability)” and consider “the total length of detention; the

foreseeability of proceedings concluding in the near

future . . .; the period of the detention compared to the

criminal sentence; the promptness (or delay) of the immigration

authorities or the detainee; and the likelihood that the

proceedings will culminate in a final removal order.” Id. at

500.

       Applying these factors, the First Circuit affirmed the

decision to grant Reid a bond hearing on the grounds that he had

been detained for fourteen months, he had a colorable argument

against removal, and the end of his removal proceedings was not

imminent. See id. at 501. It also vacated the grant of summary

judgment on the class claims. Id. As “the district court’s

                                  5
adoption of the [six-month] rule was an essential predicate to

class certification,” the First Circuit’s adoption of the

individualized reasonableness approach eliminated that predicate

and rendered the class overbroad. Id. To avoid potentially

“premature adjudication of constitutional questions,” the First

Circuit remanded the case to reconsider class certification. Id.

at 502.

     IV.   Jennings and Withdrawal of First Circuit Opinion

     Two months later, the Supreme Court granted certiorari in

Jennings v. Rodriguez, involving a class action in the Ninth

Circuit also challenging mandatory detention under § 1226(c).

See 136 S. Ct. 2489 (2016). The First Circuit stayed this

lawsuit pending resolution of Jennings.2 On February 27, 2018,

the Supreme Court held that the explicit language in § 1226(c)

requiring mandatory detention pending removal proceedings barred

courts from invoking the canon of constitutional avoidance to

read into the statute an implicit requirement for bond hearings.

Jennings, 138 S. Ct. at 846-47. Instead, the Court determined

that “§ 1226(c) mandates detention of any alien falling within

its scope and that detention may end prior to the conclusion of


2    Plaintiffs filed a petition for writ of certiorari while
Jennings was pending, arguing that, because Justice Kagan
recused herself in Jennings, this lawsuit presented a better
vehicle to resolve questions concerning mandatory detention
under § 1226(c). The Supreme Court denied the petition after
deciding Jennings. See Reid v. Donelan, 138 S. Ct. 1547 (2018).
                                 6
removal proceedings ‘only if’ the alien is released for witness-

protection purposes.” Id. at 847. Since the Ninth Circuit did

not decide if this mandatory detention is constitutional, the

Court declined to rule on that question. See id. at 851.

     Shortly thereafter, the First Circuit withdrew its opinion

and vacated its judgment. See Reid, 2018 WL 40000993, at *1. In

a summary decision, it affirmed the district court’s judgment

for Reid individually, vacated the judgment for the class, and

remanded the case for reconsideration of the certification

order. Id.

                           DISCUSSION

I.   Motion to Amend Complaint and to Modify Class

     Plaintiffs move to amend the complaint primarily in three

respects. First, they seek to add new class representatives.

Second, they seek to add an alternative request for relief in

light of the First Circuit’s vacated decision. Finally, they

seek to expand the geographic scope of the class to include New

Hampshire.

     A party seeking to amend a pleading at this stage of the

litigation requires either “the opposing party’s written consent

or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “The court

should freely give leave when justice so requires.” Id. Reasons

to deny leave to amend include undue delay, bad faith, futility

of amendment, and undue prejudice to the opposing party.

                                7
Kader v. Sarepta Therapeutics, Inc., 887 F.3d 48, 60 (1st Cir.

2018). To show prejudice, the defendant must demonstrate “a

grave injustice” or “undue difficulty in prosecuting the lawsuit

as a result of the change in tactics or theories.” O’Leary v.

N.H. Boring, Inc., 323 F.R.D. 122, 128 (D. Mass. 2018). When the

plaintiff delays significantly in seeking leave to amend, he

must show “some valid reason for his neglect and delay,” Hagerty

ex rel. United States v. Cyberonics, Inc., 844 F.3d 26, 34 (1st

Cir. 2016) (quoting Perez v. Hosp. Damas, Inc., 769 F.3d 800,

802 (1st Cir. 2014)), such as “new allegations coming to light”

or “previously unearthed evidence surfacing,” Villanueva v.

United States, 662 F.3d 124, 127 (1st Cir. 2011).

     Plaintiffs have also moved to modify the class definition

to reflect the expanded geographic scope. Courts may alter or

amend a certification order before final judgment. Fed. R. Civ.

P. 23(c)(1)(C). In determining whether to do so, courts consider

“the criteria of Rule 23(a) and (b) in light of factual and

legal developments” and if “the parties or the class would be

unfairly prejudiced by a change in proceedings.” In re Harcourt

Brace Jovanovich, Inc. Sec. Litig., 838 F. Supp. 109, 115

(S.D.N.Y. 1993) (quoting Manual for Complex Litigation § 30.1.8,

at 30-15 (Draft Feb. 1985)).




                                8
     A.   Class Representatives

     After Reid spent fourteen months in detention, the district

court granted him a bond hearing, and he has been released from

detention. See Reid, 819 F.3d at 492. Plaintiffs therefore seek

to add two new class representatives who have criminal

convictions qualifying them for mandatory detention under

§ 1226(c) and have been detained for six months after completing

their prison sentences.

     The addition of new class representatives does not

prejudice the Government, as Reid and the new class

representatives raise the same common legal question concerning

the constitutionality of mandatory detention without an

individualized hearing under § 1226(c). Nor can the Government

allege surprise at this amendment, which the First Circuit

specifically suggested in its withdrawn 2016 opinion. See Reid,

819 F.3d at 502. Furthermore, the addition of new class

representatives eliminates the Government’s concern that Reid is

an inadequate class representative because his claims are moot.3


3    Plaintiffs argue that the “inherently transitory” exception
to the mootness doctrine renders Reid an adequate class
representative. See Gerstein v. Pugh, 420 U.S. 103, 110 n.11
(1975). I agree. See Reid, 297 F.R.D. at 192 (“[I]t is not clear
how long any given individual will be held and, therefore,
whether anyone would be subject to detention long enough for the
court to certify a class.”). Additionally, because “a class
action is not rendered moot when the named plaintiff’s
individual claim becomes moot after the class has been duly
certified,” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 74
                                  9
     B.   Alternative Relief

     Plaintiffs also seek to add an alternative request for

relief that any alien detained under § 1226(c) beyond six months

receive a “reasonableness hearing” before an immigration judge

to determine whether his detention should be reviewed at a bond

hearing. This amended prayer for relief responds to the First

Circuit’s adoption of the individualized reasonableness rule in

its withdrawn opinion and its suggestion that it may make more

sense to conduct this reasonableness review before the agency

instead of through individual habeas petitions in federal court.

See Reid, 819 F.3d at 498, 502 n.5 (noting “the shortcomings of

case-by-case habeas review” of the reasonableness of § 1226(c)

detention and the familiarity of the immigration judge “with the

intricacies of the case and the particulars of the underlying

removal proceedings”). This amendment does not prejudice the

Government because the Government has been on notice of this

possible resolution since at least 2016.

     C.   Expanded Class and New Defendants

     Plaintiffs’ counsel recently learned that the ICE Boston

Field Office detains up to 130 aliens at a time at the Strafford

County House of Corrections in Dover, New Hampshire




(2013), Plaintiffs need not amend to add a new class
representative if an existing representative is removed or
released from detention.
                               10
(“Strafford”). Strafford transports these detainees to and from

the ICE office in Burlington, Massachusetts and the Boston

Immigration Court. The aliens detained at Strafford under

§ 1226(c) are similarly not provided bond hearings. Plaintiffs’

counsel is aware of at least one individual who has been

detained at Strafford under § 1226(c) beyond six months.

Plaintiffs therefore seek to amend the complaint and to modify

the class to include aliens detained in New Hampshire under

§ 1226(c) for more than six months without a bond hearing and to

add David Dubois and Christopher Brackett, the sheriff of

Strafford County and superintendent of Strafford, respectively,

as Defendants.

     The Government’s only argument specifically against

geographic expansion of the class is that Plaintiffs have unduly

delayed for five years after initiating their lawsuit and ten

years after ICE started detaining aliens at Strafford in 2008.

Plaintiffs have provided sufficient justification for this

delay. They state they only became aware of the ICE Boston Field

Office’s use of the Strafford facility while this case was on

appeal when the number of detainees there increased

dramatically. Plaintiffs raised the motion to amend at the first

status conference after the First Circuit remanded the case to

the district court. Thus, they made diligent efforts to amend

after discovering relevant new information.

                               11
      The Government also opposes Plaintiffs’ motion to modify

the class definition and motion to amend on the grounds that the

motions are futile for reasons that apply equally to the

existing class. The Court addresses those arguments below in

connection with the Government’s motion for class

decertification.

II.   Class Decertification

      A.   Legal Standard

      “[A] district court may decertify a class if it appears

that the requirements of Rule 23 are not in fact met.” Mazzei v.

Money Store, 829 F.3d 260, 266 (2d Cir. 2016) (quoting Sirota v.

Solitron Devices, Inc., 673 F.2d 566, 572 (2d Cir. 1982)), cert.

denied, 137 S. Ct. 1332 (2017). The question of who bears the

burden on a motion to decertify is not settled. See Day v.

Celadon Trucking Servs., Inc., 827 F.3d 817, 831 n.5 (8th Cir.

2016) (collecting cases). The Court need not resolve this issue.

Plaintiffs have shown that continued certification is proper

even if they bear the burden.

      B.   Analysis

      The Government makes four arguments for why decertification

is required. The Court addresses each in turn.




                                12
          1.   Class Certification Was Based on an Incorrect
               Construction of § 1226(c).

     The Government first argues that the Court must decertify

the class because the original class certification order relied

on an incorrect reading of § 1226(c) to find commonality, namely

that the statute included an implicit six-month bond hearing

requirement. Jennings did resolve the common statutory question

on which Judge Ponsor relied. But the class has another common

question: whether the Constitution (either the Due Process

Clause or Excessive Bail Clause) requires an individualized

hearing for those detained under § 1226(c) beyond six months.

Plaintiffs have asserted these constitutional claims since the

start of the litigation. Jennings’ rejection of the statutory

claim therefore does not require decertification.

          2.   The Class Lacks Commonality and Typicality
               Because the Constitution Requires an
               Individualized Analysis of Detention.

     The Government argues that the class does not present a

common question because a due process or excessive bail

challenge to detention under § 1226(c) post-Jennings requires a

fact-specific, individualized analysis. Without a bright-line

rule demarcating when detention becomes unreasonable, the

Government argues, every class member’s claim is completely

unique and the class representatives’ claims are not typical of

those of the class.


                               13
     The common question here is not whether each alien is

entitled to release but whether the Due Process Clause or

Excessive Bail Clause requires that they at least have the

chance to plead their case after six months at an individualized

bond or reasonableness hearing. Because this common question is

a pure question of law, the Court need not consider the factual

differences among the class members that may be relevant in

determining whether they are ultimately released. See Reid, 297

F.R.D. at 190; cf. Califano v. Yamasaki, 442 U.S. 682, 701

(1979) (finding certification of a class “peculiarly

appropriate” where the plaintiffs were asserting a due process

right to a hearing before recoupment of Social Security

overpayments because the question at issue was the right to a

hearing, which did not involve “differences in the factual

background of each claim”).

     The Government may ultimately prevail on its merits

argument that the Constitution requires an individualized

determination of whether an alien’s detention has become

unreasonable. However, the class still presents the common

threshold question of whether their detention after six months

without a bail hearing or reasonableness review violates the

Constitution. Even if the answer to that question is no, the

class still meets the commonality requirement. See Daffin v.

Ford Motor Co., 458 F.3d 549, 553 (6th Cir. 2006) (declining to

                               14
consider “whether the class members can win on the merits of the

issue common to the class” in determining whether the class

satisfies the requirements of Rule 23(a)). As the court (Ponsor,

J.) wrote when certifying the class on the statutory question,

“were the court to . . . agree with [the Government] that

individual determinations were required, that answer would still

resolve the entire case.” Reid, 297 F.R.D. at 190; see also Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (holding

that commonality requires that the class has “a common

contention” the adjudication of which “will resolve an issue

that is central to the validity of each one of the claims in one

stroke”).

      This argument does not undermine typicality either. Even

if individual factors would be relevant at a reasonableness

hearing in determining whether an alien is entitled to a bond

hearing, the desire of each class member for a hearing arises

from the same factual scenario (mandatory detention under

§ 1226(c)) and raises the same legal question (whether that

detention comports with the Constitution). See Garcia-Rubiera v.

Calderon, 570 F.3d 443, 460 (1st Cir. 2009) (requiring for

typicality that the class representative’s claims “arise[] from

the same event or practice or course of conduct that gives rise

to the claims of the other class members” and “are based on the

same legal theory” (quoting In re Am. Med. Sys., Inc., 75 F.3d

                               15
1069, 1082 (6th Cir. 1996))). The interests of the class

representatives and members are all aligned in securing a right

to an individualized hearing. See Gen. Tele. Co. of Sw. v.

Falcon, 457 U.S. 147, 157 n.13 (1982) (noting that typicality

helps determine whether “the named plaintiff’s claim and the

class claims are so interrelated that the interests of the class

members will be fairly and adequately protected in their

absence”). The same reasoning also undermines the Government’s

concern that the class representatives are inadequate because of

the factual differences among the class members. See Reid, 297

F.R.D. at 191.

     The Government points to the withdrawn First Circuit

opinion in this case to argue that the individualized

determination required by due process mandates decertification,

specifically its statements that its holding “cast[s]

substantial doubt on the composition of the class” and that

“[i]t may well be that no suitable class can be formed.” Reid,

819 F.3d at 502. This read of Reid is too slim a reed to support

decertification. The withdrawn opinion may doom Plaintiffs’

argument on the merits. However, the class still presents the

common, unanswered question of whether the Due Process Clause or

the Excessive Bail Clause requires an individualized hearing

after six months of detention.



                                 16
          3.   The Court Cannot Provide Final Injunctive or
               Declaratory Relief to the Class as a Whole.

     The Government argues that, because a constitutional

challenge to § 1226(c) requires an individualized analysis to

determine whether detention has become unreasonable, the Court

cannot issue an injunction or declaratory judgment that provides

relief for all class members. See Fed. R. Civ. P. 23(b)(2)

(permitting a class action when “the party opposing the class

has acted or refused to act on grounds that apply generally to

the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a

whole”). Even if the Government is correct on this merits

question, the Government is acting on grounds that apply

generally to the class by failing to allow those detained under

§ 1226(c) to argue they are entitled to a bond hearing. A

holding that the Constitution provides a right to a

reasonableness hearing during a prolonged detention would

resolve all class members’ claims at once. See Dukes, 564 U.S.

at 360 (“Rule 23(b)(2) applies only when a single injunction or

declaratory judgment would provide relief to each member of the

class.”); see also Damus v. Nielsen, 313 F. Supp. 3d 317, 334-35

(D.D.C. 2018) (finding Rule 23(b)(2) satisfied because the class

of asylum seekers sought an order requiring ICE to provide




                               17
individualized parole determinations, not a remedy for “discrete

errors in their parole determinations”).

          4.   8 U.S.C. § 1252(f)(1) Bars Classwide Injunctive
               Relief.

     The Government argues that the Court must decertify the

class because 8 U.S.C. § 1252(f)(1) prevents the Court from

granting the classwide injunction the class seeks and thus there

is no single remedy the Court can issue for the class as a whole

as required by Rule 23(b)(2). Under 8 U.S.C. § 1252(f)(1), “no

court (other than the Supreme Court) shall have jurisdiction or

authority to enjoin or restrain the operation of [8 U.S.C. §§

1221-1232] other than with respect to the application of such

provisions to an individual alien against whom proceedings . . .

have been initiated.” Earlier in this lawsuit, the court

(Ponsor, J.) determined that § 1252(f)(1) did not bar the

classwide injunction it granted on statutory grounds because the

injunction merely required the government to obey § 1226(c) (and

its implicit requirement for six-month bond hearings), instead

of enjoining the operation of the statute. See Reid, 22 F. Supp.

3d at 89-90. As the Supreme Court noted in Jennings, “[t]his

reasoning does not seem to apply to an order granting relief on

constitutional grounds.” 138 S. Ct. at 851.

     Plaintiffs make a myriad of arguments for why § 1252(f)(1)

does not bar a classwide injunction here. The Court need not


                               18
address these because § 1252(f)(1) does not bar classwide

declaratory relief, which suffices to satisfy Rule 23(b)(2). See

Alli v. Decker, 650 F.3d 1007, 1012-16 (3d Cir. 2011);

Rodriguez v. Hayes, 591 F.3d 1105, 1118-21 (9th Cir. 2010).

     Section 1252(f)(1) uses “enjoin” and “restrain” to describe

the relief that courts cannot provide except on an individual

basis. “Enjoin” plainly refers to injunctions, see Arevalo v.

Ashcroft, 344 F.3d 1, 7 (1st Cir. 2003) (noting that “enjoin”

covers permanent injunctive relief), which are a different form

of relief from declaratory judgments, see, e.g., Steffel v.

Thompson, 415 U.S. 452, 471 (1974) (calling a declaratory

judgment “a much milder form of relief than an injunction”).

“Restrain” also appears to refer to injunctive relief. See

Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 481

(1999) (stating that § 1252(f)(1) “is nothing more or less than

a limit on injunctive relief” and that it “prohibits federal

courts from granting classwide injunctive relief against the

operation of §§ 1221-1231”); Arevalo, 344 F.3d at 7 (noting that

“restrain” refers to temporary injunctive relief). The term

“restrain” means “to prevent from doing, exhibiting, or

expressing something” and “to limit, restrict, or keep under

control.” Restrain, Merriam Webster’s Collegiate Dictionary

(10th ed. 1993); cf. Restraint, Black’s Law Dictionary (10th ed.

2014) (defining “restraint” as “confinement, abridgment, or

                               19
limitation” or “prohibition of action; holding back”). In

contrast, a declaratory judgment “establishes the rights and

other legal relations of the parties without providing for or

ordering enforcement,” Declaratory Judgment, Black’s Law

Dictionary (10th ed. 2014), and noncompliance does not trigger

contempt, Steffel, 415 U.S. at 471. A declaratory judgment thus

does not prevent or limit any action.

     The statutory context bolsters this reading of

§ 1252(f)(1). The heading of subsection (f) of 8 U.S.C. § 1252

is “Limit on injunctive relief,” which supports a statutory

construction that its provisions only bar injunctive, not

declaratory, relief. See Alli, 650 F.3d at 1013; Rodriguez, 591

F.3d at 1119; see also Fla. Dep’t of Revenue v. Piccadilly

Cafeterias, Inc., 554 U.S. 33, 47 (2008) (permitting use of

statutory heading as a tool to resolve questions of statutory

interpretation). Plus, a neighboring provision, 8 U.S.C.

§ 1252(e)(1)(A), prevents courts from entering “declaratory,

injunctive, or other equitable relief” in cases involving aliens

excluded under 8 U.S.C. § 1225(b)(1). By expressly including

declaratory relief in § 1252(e)(1)(A) but not § 1252(f)(1),

Congress demonstrated an intent not to bar courts from issuing

classwide declaratory relief under the latter provision. See

Alli, 650 F.3d at 1012-13; Rodriguez, 591 F.3d at 1119; see

also Sebelius v. Cloer, 569 U.S. 369, 378 (2013) (“Where

                               20
Congress includes particular language in one section of a

statute but omits it in another section of the same Act, it is

generally presumed that Congress acts intentionally and

purposely in the disparate inclusion or exclusion.” (quoting

Bates v. United States, 522 U.S. 23, 29-30 (1997))).

     Additionally, § 1252(f)(1) states that only the Supreme

Court can enjoin the operation of 8 U.S.C. §§ 1221-1232 on a

classwide basis. If no lower court could issue any classwide

relief, “it is difficult to see how the district court could

acquire jurisdiction over the class action in the first place.”

Gerald L. Neuman, Federal Courts Issues in Immigration Law, 78

Tex. L. Rev. 1661, 1686 (2000). Subsequently, “[t]here would be

no case or controversy in the lower court involving the unnamed

class members as parties . . . over which the Supreme Court

could exercise appellate jurisdiction.” Id. Reading § 1252(f)(1)

to bar classwide declaratory relief would thus render

superfluous the statute’s authorization of Supreme Court relief.

See Alli, 650 F.3d at 1016; see also Corley v. United States,

556 U.S. 303, 314 (2009) (“A statute should be construed so that

effect is given to all its provisions, so that no part will be

inoperative or superfluous, void or insignificant.” (quoting

Hibbs v. Winn, 542 U.S. 88, 101 (2004))).

     The final issue is whether classwide declaratory relief in

this case “correspond[s]” to injunctive relief as Rule 23(b)(2)

                               21
requires. Fed. R. Civ. P. 23(b)(2) (requiring that “final

injunctive relief or corresponding declaratory relief [be]

appropriate respecting the class as a whole” (emphasis added)).

According to the advisory committee’s notes, “[d]eclaratory

relief ‘corresponds’ to injunctive relief when as a practical

matter it affords injunctive relief or serves as a basis for

later injunctive relief.” Id. advisory committee’s note to 1966

amendment. Thus, the main purpose of this requirement is to

avoid certifying class actions under Rule 23(b)(2) that

primarily seek monetary damages. See, e.g., Washington v. CSC

Credit Servs. Inc., 199 F.3d 263, 269-70 (5th Cir. 2000);

Lukenas v. Bryce’s Mountain Resort, Inc., 538 F.2d 594, 595-96

(4th Cir. 1976); Andrew Bradt, “Much to Gain and Nothing to

Lose”: Implications of the History of the Declaratory Judgment

for the (b)(2) Class Action, 58 Ark. L. Rev. 767, 798-99 (2006).

     Here, the class does not seek monetary damages, and each

class member could use a declaratory judgment announcing a right

to an individualized hearing after prolonged detention to secure

an individual injunction requiring one. Thus, the available

declaratory judgment in this case corresponds to final

injunctive relief as required by Rule 23(b)(2).4


4    Since the Court declines to decertify the Rule 23 class, it
need not address Plaintiffs’ argument that the action could be
certified as a representative habeas action pursuant to United
States ex rel. Sero v. Preiser, 506 F.2d 1115 (2d Cir. 1974).
                               22
                              ORDER

     Plaintiffs’ motions to amend the complaint (Docket No. 384)

and modify the class definition (Docket No. 378) are ALLOWED.

The Government’s motion to decertify the class (Docket No. 377)

is DENIED.

     The Court thus certifies the following class: “All

individuals who are or will be detained within the Commonwealth

of Massachusetts or the State of New Hampshire pursuant to 8

U.S.C. § 1226(c) for over six months and have not been afforded

an individualized bond or reasonableness hearing.”



SO ORDERED.



                              /s/ PATTI B. SARIS
                              Patti B. Saris
                              Chief United States District Judge




                               23
